[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff challenges an arbitration award on the ground the arbitrator refused to receive material evidence. He claims a document should have been admitted on the ground arbitrators are not obligated to follow strict rules of law and evidence in reaching their decisions. O  G/O'Connell Joint Venture v. Chase Family Limited Partnership No. 3 et al, 203 Conn. 133, 148
(1987). I have reviewed the transcript of the arbitration proceeding and the exhibits. I have concluded that the evidentiary ruling was correct. Since the plaintiff has not shown the arbitrator committed an error of law, the arbitrator's ruling did not amount to misconduct under General Statutes52-418 (a)(3).
Assuming, arguendo, the arbitrator's ruling was erroneous, the plaintiff still can not prevail on his motion to vacate the arbitration award. To prevail, he must show an erroneous evidentiary ruling deprived him of a full and fair hearing. The plaintiff could not have suffered such harm. The arbitrator gave the plaintiff the opportunity to continue the hearing so that the plaintiff could introduce the contested document by other means. The plaintiff rejected the offer of a continuance.
I have reviewed the plaintiff's other claims and find them to be without merit. In deciding these issues, I have applied the standards of review set forth in Chmielewski v. Aetna Casualty  Surety Company, 218 Conn. 646, 659  (1991), and American Universal Insurance Company v. DelGreco, 205 Conn. 178
(1987). CT Page 10702
THIM, JUDGE